Title: To Benjamin Franklin from Caroline Howe, [4 March 1775]
From: Howe, Caroline
To: Franklin, Benjamin


Although Lord Howe recognized that negotiations had broken down, he refused to abandon hope for the future. The following note brought on a meeting with Franklin on March 7, which was their last in England, as far as we know, but not their last. The Admiral asked whether, if he were sent as commissioner to the colonies, he might count on the other’s assistance, and was assured that he might. More than a year later he was sent, and the two met again on Staten Island in September, 1776. By then the Admiral was a commissioner backed by a large fleet, and Franklin represented the Congress of the newly born United States; all chance of their working together had vanished.
 
No 22
Grafton Street Saturday. [March 4, 1775]
Mrs. Howe’s compliments to Dr. Franklin, Lord Howe begs to have the pleasure of meeting him once more before he goes, at her House; he is at present out of Town, but returns on Monday, and any day or hour after that, that the Docter will name, he will be very glad to attend him.
 
Addressed: To / Docr. Franklin
Endorsed: Mar. 4. 75
